                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 1
                                                                                                   Page
                                                                                                     of 121 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NEXTDOOR, INC.,                                   Case No. 12-cv-05667-EMC
                                   8                     Plaintiff,                          FILED UNDER SEAL
                                   9              v.                                         ORDER DENYING DEFENDANT’S
                                                                                             “MOTION UNDER THE COURT'S
                                  10       RAJ ABHYANKER,                                    RETAINED JURISDICTION”
                                  11                     Defendant.                          Docket No. 419
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In 2012, Plaintiff Nextdoor.com, Inc. initiated this lawsuit against Defendant Raj
                                  15   Abhyanker to resolve a dispute as to who had the right to use the Nextdoor mark. See Docket No.
                                  16   1 (complaint). After Nextdoor filed its claims for, inter alia, trademark infringement and
                                  17   declaratory relief, Mr. Abhyanker counterclaimed, asserting causes of action for, inter alia, trade
                                  18   secret misappropriation and trademark infringement.1 See Docket No. 132 (second amended
                                  19   counterclaims).
                                  20          In December 2014, the parties settled the case. See Docket No. 420-19 (settlement
                                  21   agreement). By that time, the parties had already stipulated to a dismissal of Mr. Abhyanker’s
                                  22   counterclaims. See Docket Nos. 224, 226 (stipulation and order). The Court had also granted
                                  23   Nextdoor’s motion for summary judgment on its claim of trademark infringement. See Docket
                                  24   No. 361 (minutes). The stipulation and order for final judgment, as well as the final judgment
                                  25   itself, included the following provision: “This Court shall retain jurisdiction to enforce its
                                  26   judgments in this action and any agreements of the parties with respect thereto.” Docket Nos.
                                  27
                                       1
                                  28    The counterclaims were asserted against persons and entities in addition to Nextdoor. For
                                       purposes of this order, however, the Court focuses on Nextdoor as the relevant counterdefendant.
                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 2
                                                                                                   Page
                                                                                                     of 122 of 12




                                   1   416-17 (stipulation, order, and final judgment).

                                   2            Approximately six years after the final judgment, Mr. Abhyanker filed the currently

                                   3   pending motion. He has captioned the motion as a “motion under the Court’s retained

                                   4   jurisdiction.” In essence, the relief Mr. Abhyanker seeks is to set aside certain obligations he has

                                   5   under the parties’ Settlement Agreement. Having considered the parties’ briefs and accompanying

                                   6   submissions, as well as the oral argument of counsel,2 the Court hereby DENIES Mr.

                                   7   Abhyanker’s motion for relief.

                                   8                                                   DISCUSSION

                                   9            As noted above, in the pending motion, Mr. Abhyanker essentially wants the Court to

                                  10   relieve him of certain promises in the Settlement Agreement – in particular, so that (1) he can

                                  11   engage in certain conduct and (2) Nextdoor cannot claim in response that the conduct is a breach

                                  12   of the Settlement Agreement, which would then enable Nextdoor
Northern District of California
 United States District Court




                                  13

                                  14                                                  JURISDICTION

                                  15            As an initial matter, the Court must consider whether it has jurisdiction to grant the relief

                                  16   requested by Mr. Abhyanker.3 As noted above, the stipulation and order for final judgment, as

                                  17   well as the final judgment itself, included the following provision: “This Court shall retain

                                  18   jurisdiction to enforce its judgments in this action and any agreements of the parties with respect

                                  19   thereto.” Docket Nos. 416-17 (stipulation, order, and final judgment) (emphasis added).

                                  20            In Kokkonen v. Guardian Life Insurance Company of America, 511 U.S. 375 (1994), the

                                  21   Supreme Court considered whether a court had jurisdiction to enforce a settlement agreement “and

                                  22   not merely reopening of the dismissed suit by reason of breach of the agreement that was the basis

                                  23   for dismissal.” Id. at 378 (noting that “[s]ome Courts of Appeals have held that the latter can be

                                  24   obtained under Federal Rule of Civil Procedure 60(b)(6)”). The order dismissing the case did not

                                  25   include a provision reserving jurisdiction to enforce the settlement agreement; “indeed, [the order]

                                  26
                                       2
                                  27       Although Mr. Abhyanker is proceeding pro se, he is a California-bar certified lawyer.
                                       3
                                  28    Both parties agree that this Court has jurisdiction over the motion; nevertheless, the Court still
                                       has an independent obligation to ensure that it does have jurisdiction.
                                                                                          2
                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 3
                                                                                                   Page
                                                                                                     of 123 of 12




                                   1   did not so much as refer to the settlement agreement.” Id. at 377.

                                   2          The Supreme Court held that the lower court lacked jurisdiction to enforce the agreement.

                                   3                    Generally speaking, we have asserted ancillary jurisdiction (in the
                                                        very broad sense in which that term is sometimes used) for two
                                   4                    separate, though sometimes related, purposes: (1) to permit
                                                        disposition by a single court of claims that are, in varying respects
                                   5                    and degrees, factually interdependent; and (2) to enable a court to
                                                        function successfully, that is, to manage its proceedings, vindicate
                                   6                    its authority, and effectuate its decrees [– e.g.] (power to compel
                                                        payment of opposing party’s attorney’s fees as sanction for
                                   7                    misconduct) [or] (contempt power to maintain order during
                                                        proceedings).
                                   8
                                   9   Id. at 379-80.

                                  10          The Supreme Court explained that neither purpose was applicable in the case under

                                  11   consideration. First, “the facts underlying respondent’s dismissed claim for breach of agency

                                  12   agreement and those underlying its claim for breach of settlement agreement have nothing to do
Northern District of California
 United States District Court




                                  13   with each other; it would neither be necessary nor even particularly efficient that they be

                                  14   adjudicated together.” Id. at 380. Second,

                                  15                    the power asked for here [to enforce a settlement agreement] is quite
                                                        remote from what courts require in order to perform their functions.
                                  16                    We have recognized inherent authority to appoint counsel to
                                                        investigate and prosecute violation of a court’s order. But the only
                                  17                    order here was that the suit be dismissed, a disposition that is no
                                                        way flouted or imperiled by the alleged breach of the settlement
                                  18                    agreement. The situation would be quite different if the parties’
                                                        obligation to comply with the terms of the settlement agreement had
                                  19                    been made part of the order of dismissal – either by separate
                                                        provision (such as a provision “retaining jurisdiction” over the
                                  20                    settlement agreement) or by incorporating the terms of the
                                                        settlement agreement in the order. In that event, a breach of the
                                  21                    agreement would be a violation of the order, and ancillary
                                                        jurisdiction to enforce the agreement would therefore exist. That,
                                  22                    however, was not the case here. The judge’s mere awareness and
                                                        approval of the terms of the settlement agreement do not suffice to
                                  23                    make them part of his order.
                                  24   Id. at 380-81 (emphasis added).

                                  25          As indicated above, in the instant case, the parties did include in the order of dismissal and

                                  26   final judgment the following provision: “This Court shall retain jurisdiction to enforce its

                                  27   judgments in this action and any agreements of the parties with respect thereto.” Docket Nos.

                                  28   416-17 (stipulation, order, and final judgment) (emphasis added). Thus, if Mr. Abhyanker were
                                                                                           3
                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 4
                                                                                                   Page
                                                                                                     of 124 of 12




                                   1   asking the Court to enforce the Settlement Agreement, this Court would clearly have ancillary

                                   2   jurisdiction under Kokkonen.

                                   3          Of course, here, Mr. Abhyanker is not asking for the Court to enforce the Settlement

                                   4   Agreement; rather, he is asking the Court for relief from the Settlement Agreement. That being

                                   5   the case, one might argue that the only jurisdiction the Court retained was with respect to

                                   6   enforcement of the Settlement Agreement (as opposed to the validity of the agreement) and

                                   7   therefore his motion should be rejected as it does not seek enforcement. The Court, however, does

                                   8   not adopt this narrow view. Rather, it concludes that the authority to enforce the Settlement

                                   9   Agreement necessarily includes the authority not to enforce the agreement; at issue is the

                                  10   enforceability of the agreement, an issue that likewise would be adjudicated in a suit seeking to

                                  11   affirmatively enforce the agreement. It is unlikely that the parties intended to draw a distinction

                                  12   that would preclude jurisdiction here. Accordingly, the Court holds that it does have ancillary
Northern District of California
 United States District Court




                                  13   jurisdiction under Kokkonen.4 Compare Camacho v. City of San Luis, 359 F. App’x 794, 795, 798

                                  14   (9th Cir. 2009) (holding that “the district court [did not] err in opting not to retain jurisdiction over

                                  15   challenges to the settlement agreement’s validity or enforceability” because the order of dismissal

                                  16   did not include a provision retaining jurisdiction; noting that, for “the flip side of the Kokkonen

                                  17   situation – an effort to undo rather than to enforce a settlement agreement – . . . the Kokkonen

                                  18   analysis of the effect of a settlement in converting a federal question into a contract dispute applies

                                  19   with equal force”).

                                  20

                                  21          Having concluded that the Court has jurisdiction to consider Mr. Abhyanker’s motion, the

                                  22   Court turns to the merits of the motion.

                                  23

                                  24   4
                                         If the Court did not have ancillary jurisdiction under Kokkonen, Mr. Abhyanker’s motion might
                                  25   be construed as a motion for relief from the judgment pursuant to Federal Rule of Civil Procedure
                                       60(b). Such a motion, however, would be meritless. Mr. Abhyanker could not seek relief under
                                  26   60(b)(1), (2), or (3) because such a motion would be time barred. See Fed. R. Civ. P. 60(c)(1)
                                       (providing that a motion based on Rule 60(b)(1), (2), or (3) must be made “no more than a year
                                  27   after the entry of the judgment or order or the date of the proceeding”). Rule 60(b)(6) would not
                                       apply as it is reserved for ‘extraordinary circumstances.’” Ashford v. Steuart, 657 F.2d 1053, 1055
                                  28   (9th Cir. 1981). As the discussion below demonstrates, there are no extraordinary circumstances
                                       here.
                                                                                           4
                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 5
                                                                                                   Page
                                                                                                     of 125 of 12




                                   1            First, Mr. Abhyanker wants to be relieved of certain promises contained in the Settlement

                                   2   Agreement

                                   3

                                   4                       . See Mot., Exs. A, D (

                                   5

                                   6               . Each of Nextdoor’s patent applications, except for one, was filed after the Settlement

                                   7   Agreement was reached in this case. The patent applications have now issued as the following

                                   8   patents:

                                   9                •   the ‘431 patent (application filed on 5/13/2014, patent issued on 9/18/2018);

                                  10                •   the ‘345 patent (application filed on 3/10/2015, patent issued on 11/13/2018);

                                  11                •   the ‘412 patent (application filed on 11/2/2015, patent issued on 12/18/2018);

                                  12                •   the ‘671 patent (application filed on 11/2/2015, patent issued on 11/6/2018);
Northern District of California
 United States District Court




                                  13                •   the ‘008 patent (application filed on 3/31/2016, patent issued on 4/10/2018);

                                  14                •   the ‘521 patent (application filed on 9/10/2018, patent issued on 1/14/2020).

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21                                      if Mr. Abhyanker were to                               , he would

                                  22   be in violation of the Settlement Agreement. See, e.g., Sett. Agmt. ¶ 16 (
                                                                                                                       6
                                  23                                                                                       Thus, the only

                                  24

                                  25   5
                                         Mr. Abhyanker refers in particular to proposed findings of fact and conclusions of law
                                  26   (“FF&CL”) that Nextdoor filed in November 2014. See Docket No. 393 (proposed FF&CL).
                                       6
                                  27       Mr. Abhyanker suggests that,
                                                                                              . See Sett. Agmt. ¶ 17. However, the bulk
                                  28   of the information above is public in nature, and therefore                           would not
                                       be implicated. See infra.
                                                                                         5
                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 6
                                                                                                   Page
                                                                                                     of 126 of 12




                                   1   question for the Court is whether Mr. Abhyanker should be relieved from his obligations under the

                                   2   Settlement Agreement so that he                       .

                                   3          Mr. Abhyanker argues that he is entitled to relief under Cariveau v. Halferty, 83 Cal. App.

                                   4   4th 126 (2000) as a matter of public policy, but that case is easily distinguishable. In Cariveau, a

                                   5   state court found a confidentiality provision in a settlement agreement against public policy and

                                   6   therefore deemed it unenforceable. The court found the confidentiality provision a violation of

                                   7   public policy because it enabled a contracting party to conceal her misconduct (and was an act of

                                   8   misconduct in and of itself).7 This concern is not present in instant case.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Even if Mr. Abhyanker simply relies on Cariveau as setting forth a general principle that a

                                  15   contract or contract term will not be enforced when it violates public policy, he fares no better.

                                  16   Mr. Abhyanker has failed to show that public policy would be violated

                                  17

                                  18   7
                                         In Cariveau, an investor hired a securities dealer, registered with the National Association of
                                  19   Securities Dealers (“NASD”), to help her with her investments. After making the investments
                                       recommended by the dealer, the investor concluded that the investments were inappropriate and
                                  20   that the dealer may have engaged in unethical conduct. To get her money back, the investor had to
                                       sign a Forbearance Agreement and Mutual Release with the dealer. The agreement contained a
                                  21   confidentiality provision stating that the terms of the agreement were confidential and could not be
                                       disclosed to anyone, including an administrative, law enforcement, or regulatory agency.
                                  22
                                                The dealer subsequently sued the investor, claiming the investor had breached the
                                  23   confidentiality provision by making complaints about the dealer to the dealer’s employer and/or to
                                       the NASD. The trial court held that the confidentiality clause was void and unenforceable because
                                  24   it violated public policies expressed in the NASD rules and the Securities Exchange Act of 1934.
                                       On appeal, an intermediate appellate court agreed. The dealer was “under an affirmative duty
                                  25   pursuant to the NASD rules and policy, to disclose her outside dealings to her employer and was
                                       subject to a policy that disapproved of actions preventing customers from discussing misconduct
                                  26   with an agent's employer and the NASD.” Id. at 136. The dealer “admitted that the purpose of the
                                       confidentiality clause . . . was to prevent the customer from disclosing [the dealer’s misconduct] to
                                  27   the NASD and the employer” – i.e., to “suppress[] . . . information that [the dealer] was required to
                                       report to her employer and the NASD.” Id. at 134-35; see also id. at 136-37 (noting that “[t]he
                                  28   inclusion of a restrictive confidentiality clause in the Forbearance Agreement is not only directly
                                       connected to [the dealer’s] misconduct, but is an instance of misconduct itself”).
                                                                                           6
Case 3:12-cv-05667-EMC Document 477 Filed 03/01/21 Page 7 of 12
                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 8
                                                                                                   Page
                                                                                                     of 128 of 12




                                   1                                                                                                    .8

                                   2   During the hearing, neither party disagreed that this conduct would also violate the

                                   3

                                   4            At the hearing, Mr. Abhyanker argued that it would be is a violation of public policy if

                                   5                                                              . The Court does not agree. As noted

                                   6   above,                            are publicly available. Therefore, nothing bars a third party from

                                   7                                                                                          The fact that

                                   8                                              is not enough to establish a violation of public policy –

                                   9   especially taking into account the fact that

                                  10

                                  11       . The Court also notes that

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                                                      Because of the limitation to the

                                  15                 – which Nextdoor conceded at the hearing – Mr. Abhyanker’s suggestion that the

                                  16                        is somehow unfair further lacks merit. In short,

                                  17

                                  18                                              Nextdoor sought an enduring peace. Mr. Abhyanker fails

                                  19   to show the terms of the settlement agreement to which he voluntarily acceded violate public

                                  20
                                       8
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         8
                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 9
                                                                                                   Page
                                                                                                     of 129 of 12




                                   1   policy.

                                   2

                                   3             Mr. Abhyanker argues next that the Settlement Agreement is unconscionable because it

                                   4   “effectively makes [him]

                                   5

                                   6                                                                                     Mot. at 21-22

                                   7   (emphasis in original). Here, Mr. Abhyanker seems to be attacking

                                   8
                                   9

                                  10

                                  11

                                  12                                                             (emphasis added); see also Sett. Agmt. ¶
Northern District of California
 United States District Court




                                  13   8(a).

                                  14             Under California law,

                                  15                    “unconscionability has both a 'procedural' and a 'substantive'
                                                        element," the former focusing on "'oppression'" or "'surprise'" due to
                                  16                    unequal bargaining power, the latter on "'overly harsh'" or "'one-
                                                        sided'" results. "The prevailing view is that [procedural and
                                  17                    substantive unconscionability] must both be present in order for a
                                                        court to exercise its discretion to refuse to enforce a contract or
                                  18                    clause under the doctrine of unconscionability."
                                  19   Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000).

                                  20             In the instant case, procedural unconscionability is lacking. Mr. Abhyanker claims

                                  21   procedural unconscionability because he was given the final draft of the Settlement Agreement

                                  22   (totaling more than 80 pages) at 10:37 p.m. on December 2, 2014, “with a strict deadline of

                                  23   midnight to accept or forfeit and proceed to trial.” Mot. at 21. But Mr. Abhyanker ignores the

                                  24   following: (1) he was represented by counsel at the time; (2) he himself is an attorney; (3) the

                                  25   Settlement Agreement may technically be more than 80 pages in length, but the text of the

                                  26   Settlement Agreement only is a mere 14 pages, and                                     an additional 8

                                  27   pages; (4) the final draft was not the first draft he had viewed; and (5) he does not claim that

                                  28                                     t (or ¶ 8.1 of the Settlement Agreement) was not a part of the
                                                                                          9
                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 10
                                                                                                   Page
                                                                                                      of 12
                                                                                                         10 of 12




                                   1   settlement until 10:37 p.m. on December 2, 2014. It is also worth noting that more than six years

                                   2   have passed since the Settlement Agreement                                                    were

                                   3   signed, and Mr. Abhyanker has never claimed any unconscionability, procedural or otherwise,

                                   4   until now.

                                   5          Moreover, even if there were some procedural unconscionability, it would be minimal at

                                   6   best, which would then require Mr. Abhyanker to demonstrate a high level of substantive

                                   7   unconscionability. See Armendariz, 24 Cal. 4th at 114 (noting that there is a sliding scale – “the

                                   8   more substantively oppressive the contract term, the less evidence of procedural unconscionability

                                   9   is required to come to the conclusion that the term is unenforceable, and vice versa”). Here, there

                                  10   is little to no substantive unconscionability with respect to                                        .

                                  11   Mr. Abhyanker’s contention that the provision                                        . The

                                  12   provision essentially ensures that Mr. Abhyanker’s successor will be bound to t
Northern District of California
 United States District Court




                                  13                t too. And                  to Nextdoor under the agreement is limited, simply

                                  14   ensuring that Nextdoor can do its business without being s

                                  15                . (At the hearing, Nextdoor confirmed t

                                  16          ) Nextdoor does have

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25                                        INVOLUNTARY SERVITUDE

                                  26          Mr. Abhyanker also takes the position that the Settlement Agreement amounts to

                                  27   involuntary servitude and/or unjust enrichment – presumably, because                            that

                                  28                                                                                            . See Sett.
                                                                                         10
                                   Case 3:12-cv-05667-EMC
                                        Case 3:12-cv-05667-EMC
                                                            Document
                                                                Document
                                                                     474 *SEALED*
                                                                          477 Filed 03/01/21
                                                                                    Filed 02/22/21
                                                                                              Page 11
                                                                                                   Page
                                                                                                      of 12
                                                                                                         11 of 12




                                   1   Agmt. ¶ 5(b);                                      ; see also Mot. at 24 (

                                   2

                                   3                                                                         ) (emphasis in original).

                                   4

                                   5            For the reasons stated above, Mr. Abhyanker has failed to show procedural

                                   6   unconscionability, and therefore cannot establish that the provisions above from the Settlement

                                   7   Agreement and                                are unconscionable. Furthermore, even if there were

                                   8   some procedural unconscionability, it would be minimal at best, and there is little to no

                                   9   substantive unconscionability with respect to the above provisions.

                                  10

                                  11                                                                 .9

                                  12                                              GENERAL RELEASE
Northern District of California
 United States District Court




                                  13            Finally, Mr. Abhyanker argues that his release of unknown claims under the Settlement

                                  14   Agreement should not be enforced. See Mot. at 26 (referring to California Civil Code § 1542).

                                  15   Although not entirely clear, it appears that the                                                  ability to

                                  16   advertise or market the patents/inventions he undisputedly owns. According to Mr. Abhyanker, he

                                  17

                                  18

                                  19                                                                        . See Sett. Agmt. ¶ 3(b).

                                  20            Mr. Abhyanker’s argument here suffers from various problems. For example, Mr.

                                  21   Abhyanker cannot claim that the release was a surprise given that he was represented by counsel

                                  22   and is an attorney himself; moreover, the release was not hidden or buried in the Settlement

                                  23   Agreement, see Sett. Agmt. ¶ 9, and was even repeated in                                     . See

                                  24                       In addition to the above, it is difficult to accept Mr. Abhyanker’s suggestion he

                                  25   did not know he would be

                                  26

                                  27   9
                                           To the extent Mr. Abhyanker suggests Nextdoor has violated t
                                  28               , the Court rejects that argument outright. Nextdoor cannot in any way be deemed

                                                                                           11
Case 3:12-cv-05667-EMC Document 477 Filed 03/01/21 Page 12 of 12
